Title: From Thomas Jefferson to United States Congress, 17 January 1809
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives of the United States
                     
                     Jan. 17. 1809.
                  
                  I communicate to Congress certain letters which passed between the British  Secretary of State, mr Canning, & mr Pinckney our Minister Plenipotentiary at London. when the documents concerning the relations between the United States & Great Britain were laid before Congress, at the commencement of the session, the answer of mr Pinckney to the letter of mr Canning had not been received, and a communication of the latter alone would have accorded neither with propriety, nor with the known wishes of mr Pinkney. when that answer afterwards arrived, it was considered that as what had passed in conversation had been superseded by the written & formal correspondence on the subject, the variance in the statements of what had verbally passed was not of sufficient importance to be made the matter of a distinct & special communication. the letter of mr Canning however, having lately appeared in print, unaccompanied by that of mr Pinckney in reply, and having a tendency to make impressions not warranted by the statements of mr Pinckney, it has become proper that the whole should be brought into public view.
                  
                     Th: Jefferson 
                     
                     
                  
               